Ross, J.
The plaintiff loaned the defendant a certain sum of money, in consideration of which defendant executed to the plaintiff his certain promissory note, together with a mortgage upon certain property, to secure its payment; and this action by the plaintiff to foreclose the mortgage is resisted by defendant upon the alleged grounds (1) of irregularities in the organization of the plaintiff corporation, and (2) of the want of power on plaintiff’s part to enter into the contract.
Upon established principles of equity, appellant’s mouth is closed in respect to both points. (Sedgwick Stat. and Const. Law, 73; Bigelow on Estoppel, p. 424; Morawitz Priv. Corporations, § 100.)
Order affirmed.
McKee, J., and McKinstry, J., concurred.